DETAILED ACTION
	This is a non-final office on the merits in response to communications on 5/29/2022.  Claims 1-10 are elected.  Claims 11-20 are not elected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are elected, thus claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2022.  The argument for traversal is:
 It is respectfully submitted that the subject matter of each of the designated inventions 1s sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions.
However, restriction for examination purposes as indicated is proper because there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification.  CPC symbols G01C21/3644, G05D1/0278 and G01C21/3841 have different topics and are significantly far apart in classification.
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter that are mutually exclusive.  Group I is concerned with recommending the number and installation locations of anchors for recognition of a location of the robot on the first travel map; determining whether the anchors are installed at the installation locations.  Whereas Group II is concerned with inputting a coordinate value to the first travel map based on a captured aerial image of the work target region that includes a global positioning system (GPS) sensor installed in the work target region.  Group III is concerned with allowing a robot including a GPS sensor to travel in the work target region; calculating coordinates available to the robot from the first travel map based on location information about the robot obtained while the robot travels in the work target region and based on aerial images captured while the robot travels in the work target region.
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Group I is concerned with recommending the number and installation locations of anchors for recognition of a location of the robot on the first travel map; determining whether the anchors are installed at the installation locations.  Whereas Group II is concerned with inputting a coordinate value to the first travel map based on a captured aerial image of the work target region that includes a global positioning system (GPS) sensor installed in the work target region.  Group III is concerned with allowing a robot including a GPS sensor to travel in the work target region; calculating coordinates available to the robot from the first travel map based on location information about the robot obtained while the robot travels in the work target region and based on aerial images captured while the robot travels in the work target region.  Each group has distinctly different and exclusive key terms.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 2/11/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 8/5/2021 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. 

With respect to claim 1:
	Claim 1 recites:
	A mapping method for a robot, the method comprising: 
	generating a first travel image of a three-dimensional region based on an aerial image captured by photographing a work target region; 
	displaying a first travel map by dividing the first travel image into a mowing region and an obstacle region distinguished from the mowing region, and converting the first travel image into the first travel map of a two-dimensional region; 
	recommending the number and installation locations of anchors for recognition of a location of the robot on the first travel map; 
	determining whether the anchors are installed at the installation locations; and 
	generating a travel path of the first travel map for the robot.

Step 1: Statutory Category – Yes 
	Claim 1 recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.    

The claim limitations in claim 1:
	A mapping method, the method comprising: 
	generating a first travel image of a three-dimensional region based on an aerial image captured by photographing a work target region; 
	displaying a first travel map by dividing the first travel image into a mowing region and an obstacle region distinguished from the mowing region, and converting the first travel image into the first travel map of a two-dimensional region; 
	recommending the number and installation locations of anchors for recognition of a location of the robot on the first travel map; 
	determining whether the anchors are installed at the installation locations; and 
	generating a travel path of the first travel map for the robot;
are judicial exception of mental processes that can be performed by human mind and/or with pen and paper.  For example, the generating a first travel image… step can be a human observing a photograph of Earth surface/a three-dimensional region, and visualize or drawing a map. The displaying… step can be a drawing with pen and paper.  The recommending… step can be a thought process.  The determining whether the anchors are installed… step can be an observation.  The generating a travel path of the first travel map for the robot step can be a visualization or by pen and paper. 

Step 2A Prong Two evaluations – Practical Application – No

	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

	Claim 1 recites “for a robot”.  These are recited at a high level of generality and are mere linking use of a judicial exception to a particular technological environment or field of use.
	It is noted claim limitation that has been shown above to be judicial exception of mental processes, therefore are not additional elements, “displaying”, is also Insignificant Extra-Solution Activity of post-solution activity and data output (see MPEP 2106.05(g)) to the claimed method.

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No

Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

	Claim 1 recites “for a robot”.  These are recited at a high level of generality and are mere linking use of a judicial exception to a particular technological environment or field of use, and not adding an inventive concept to the claim.
	
	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  There is no additional element that is insignificant extra-solution activity.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

With respect to claims 2-3, 
Similar to the analysis of parent claim 1. Step 1:  These claims are method claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper.  Step 2A, Prong Two and Step 2B:  	The limitation “obtaining a plurality of aerial images captured by photographing the work target region” is Insignificant Extra-Solution Activity of data gathering (see MPEP 2106.05) to the claimed method.  The specification and background therein do not provide any indication that the obtaining a plurality of aerial images is more than mere data gathering.  Thus there are no additional elements that are integrated into a practical application and sufficient to amount to significantly more than the judicial exception.

	With respect to claims 4-10, 
Similar to the analysis of parent claim 1. Step 1:  These claims are method claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper.  Step 2A, Prong Two and Step 2B:  there are no additional elements that are integrated into a practical application and sufficient to amount to significantly more than the judicial exception.  It is noted that claim 9’s limitation of “modifying the first travel map based on roll, pitch, and yaw information about the robot while the robot moves along the generated path” can be done by observing robot’s movement but not controlling the robot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends on itself, therefore the metes and bounds of claim 5 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdoucci (US 20180035606) in view of Williams et al (US 20180364045).
Regarding claim 1, Burdoucci teaches:
generating a first travel image of a three-dimensional region based on an aerial image captured by photographing a work target region; 
displaying a first travel map by dividing the first travel image into a mowing region and an obstacle region distinguished from the mowing region, and converting the first travel image into the first travel map of a two-dimensional region; 
(at least [0002] discuss “The invention comprises a housing where a autonomously yet peer connected mesh network drone canvasses the target property and uses a fusion sensor array to identify additional obstructions, line variances between drive way and grass area, property privacy fence and autonomous lawnmower range and property maintenance's accuracy and relays any variances back to the cloud simultaneously communicating with other property devices the status of a particular zone being monitored thru a 3D topographical terrain depiction. More specifically the invention uses the sensor array comprising of proximity, image, sonar, laser distance, humidity, heat detection capability and shares this information with the mesh network nodes with real-time continuous data feeds that uses a mathematical algorithm to alter the geo-fenced property maintenance so the autonomous grass trimmer or edger device integrated with the robotic lawnmower knows the exact moment the device needs to reposition its gimbal pivoting head to perform its operational functions while the lawnmower mows the main yard at the same time”;  [0057] discuss “an 3d rendering image of the current invention, and how the peer to peer secure mesh network apparatuses communicate with each other so the drone 1790 sends real time data feeds to the autonomous lawnmower 1800. This improved invention uses various property maintenance devices to work cohesively as one based on owner restricted geo-location geo-fencing 1820 communicates with drones 1810 that scan the area continuously”;  [0214];       as the area shown in fig. 47 includes ground and building, it is a three-dimensional region;   the area shown in fig. 47 includes travel map of the ground surface, and the ground surface is a two-dimensional region);

Burdoucci does not explicitly teach:
recommending the number and installation locations of anchors for recognition of a location of the robot on the first travel map; 
determining whether the anchors are installed at the installation locations; and 
generating a travel path of the first travel map for the robot;
However, Williams et al teaches:
recommending the number and installation locations of anchors for recognition of a location of the robot on the first travel map (at least figs. 1-2 [0043]-[0065] discuss using RF network nodes 150A-C/”anchors RF locator nodes 150A-C” to determine robot location;    [0049] discuss “[0049] Navigation through service areas 140A-B may utilize a combination of digital map usage (e.g., localization determined based on navigation through the mapped area) and real-time sensors (e.g., sensors 104 monitoring the robotic platform's surrounding environment). In addition, RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124”;   [0050] discuss “RF locator nodes 150A-C may be located across an extended service area, such as across a large area, in multiple adjacent areas, throughout a facility, and the like”;  [0064] discuss “For example, an imaging system (e.g., with a LIDAR, vision sensor, stereoscopic imaging system, imaging systems utilizing time-of-flight or structured light algorithms, and the like) may be used in conjunction with ultra-wide band signaling via RF locator nodes 150A-C, when required, to determine a position of the robotic platform 100”);     
determining whether the anchors are installed at the installation locations (at least figs. 1-2 [0043]-[0065] discuss using RF network nodes 150A-C/”anchors RF locator nodes 150A-C” to determine robot location;    [0049] discuss “the robotic platform 100 may determine the locations of the RF locator nodes 150A-C during a service plan setup process (e.g., determining the locations as the robotic platform is navigated around the space, either automatically or manually by a user), and the like. In embodiments, the locations of the RF locator nodes 150A-C may be determined through a node location facility that determines the location of each of a plurality of RF locator nodes 150A-C in an area. The node location facility may utilize a reference point transmitter that is placed in the area to determine a first set of location coordinates for the plurality of RF locator nodes 150A-C. The reference point transmitter is then moved to a second location to determine a second set of location coordinates, and then a third location to determine a third set of location coordinates. These sets of location coordinates may then be used to geometrically determine the location of the plurality of RF locator nodes 150A-C. These locations may then be input to the 2D-digital map 124 to automatically and accurately locate the plurality of RF locator nodes 150A-C on the 2D digital map for use by the robotic platform 100 in localization within the area); and 
generating a travel path of the first travel map for the robot (at least figs. 1-2 [0043]-[0065] discuss using RF network nodes 150A-C/”anchors RF locator nodes 150A-C” to determine robot location;   [0053] discuss mapping for navigation) to provide service ([0043]-[0065]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Burdoucci with recommending the number and installation locations of anchors for recognition of a location of the robot on the first travel map; determining whether the anchors are installed at the installation locations; and generating a travel path of the first travel map for the robot; as taught by Williams et al to provide service.

Regarding claim 4, Burdoucci does not explicitly teach:
modifying at least one of a location and a size of each of the mowing region and the obstacle region displayed on the first travel map;
However, Williams et al. teaches:
modifying at least one of a location and a size of each of the mowing region and the obstacle region displayed on the first travel map (at least figs. 1-2 [0043]-[0065] discuss using RF network nodes 150A-C/”anchors RF locator nodes 150A-C” to determine robot location;   fig. 1 displays the map,  [0053] discuss “In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution. For instance, the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area)”) to provide service ([0043]-[0065]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Burdoucci with modifying at least one of a location and a size of each of the mowing region and the obstacle region displayed on the first travel map as taught by Williams et al to provide service.

Regarding claim 5, as best understood, Burdoucci teaches:
overlaying the first travel map on an image of the work target region based on a captured aerial image ((at least [0002] discuss “The invention comprises a housing where a autonomously yet peer connected mesh network drone canvasses the target property and uses a fusion sensor array to identify additional obstructions, line variances between drive way and grass area, property privacy fence and autonomous lawnmower range and property maintenance's accuracy and relays any variances back to the cloud simultaneously communicating with other property devices the status of a particular zone being monitored thru a 3D topographical terrain depiction. More specifically the invention uses the sensor array comprising of proximity, image, sonar, laser distance, humidity, heat detection capability and shares this information with the mesh network nodes with real-time continuous data feeds that uses a mathematical algorithm to alter the geo-fenced property maintenance so the autonomous grass trimmer or edger device integrated with the robotic lawnmower knows the exact moment the device needs to reposition its gimbal pivoting head to perform its operational functions while the lawnmower mows the main yard at the same time”;  [0057] discuss “an 3d rendering image of the current invention, and how the peer to peer secure mesh network apparatuses communicate with each other so the drone 1790 sends real time data feeds to the autonomous lawnmower 1800. This improved invention uses various property maintenance devices to work cohesively as one based on owner restricted geo-location geo-fencing 1820 communicates with drones 1810 that scan the area continuously”;  [0214];        figs. 27-28, [0037]-[0038]);

Regarding claim 6, Burdoucci teaches:
mowing region is service region ((at least [0002] discuss “The invention comprises a housing where a autonomously yet peer connected mesh network drone canvasses the target property and uses a fusion sensor array to identify additional obstructions, line variances between drive way and grass area, property privacy fence and autonomous lawnmower range and property maintenance's accuracy and relays any variances back to the cloud simultaneously communicating with other property devices the status of a particular zone being monitored thru a 3D topographical terrain depiction. More specifically the invention uses the sensor array comprising of proximity, image, sonar, laser distance, humidity, heat detection capability and shares this information with the mesh network nodes with real-time continuous data feeds that uses a mathematical algorithm to alter the geo-fenced property maintenance so the autonomous grass trimmer or edger device integrated with the robotic lawnmower knows the exact moment the device needs to reposition its gimbal pivoting head to perform its operational functions while the lawnmower mows the main yard at the same time”;  [0057] discuss “an 3d rendering image of the current invention, and how the peer to peer secure mesh network apparatuses communicate with each other so the drone 1790 sends real time data feeds to the autonomous lawnmower 1800. This improved invention uses various property maintenance devices to work cohesively as one based on owner restricted geo-location geo-fencing 1820 communicates with drones 1810 that scan the area continuously”;  [0214];       as the area shown in fig. 47 includes ground and building, it is a three-dimensional region; as the area shown in fig. 47 includes travel map of the ground surface, and the ground surface is a two-dimensional region);
Burdoucci does not explicitly teach:
wherein, the number and installation locations of anchors for recognition of the location of the robot are displayed based on the service region and the obstacle region;
However, Williams et al teaches:
wherein, the number and installation locations of anchors for recognition of the location of the robot are displayed based on the service region and the obstacle region (at least figs. 1-2 [0043]-[0065] discuss using RF network nodes 150A-C/”anchors RF locator nodes 150A-C” to determine robot location;   fig. 1 displays nodes, service region, obstacle region) to provide service ([0043]-[0065]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Burdoucci with wherein, the number and installation locations of anchors for recognition of the location of the robot are displayed based on the service region and the obstacle region as taught by Williams et al to provide service.

Regarding claim 10, Burdoucci teaches:
wherein the mowing region is a region to be mowed, and the obstacle region is displayed to be distinguished from the mowing region; 
(at least [0002] discuss “The invention comprises a housing where a autonomously yet peer connected mesh network drone canvasses the target property and uses a fusion sensor array to identify additional obstructions, line variances between drive way and grass area, property privacy fence and autonomous lawnmower range and property maintenance's accuracy and relays any variances back to the cloud simultaneously communicating with other property devices the status of a particular zone being monitored thru a 3D topographical terrain depiction. More specifically the invention uses the sensor array comprising of proximity, image, sonar, laser distance, humidity, heat detection capability and shares this information with the mesh network nodes with real-time continuous data feeds that uses a mathematical algorithm to alter the geo-fenced property maintenance so the autonomous grass trimmer or edger device integrated with the robotic lawnmower knows the exact moment the device needs to reposition its gimbal pivoting head to perform its operational functions while the lawnmower mows the main yard at the same time”;  [0057] discuss “an 3d rendering image of the current invention, and how the peer to peer secure mesh network apparatuses communicate with each other so the drone 1790 sends real time data feeds to the autonomous lawnmower 1800. This improved invention uses various property maintenance devices to work cohesively as one based on owner restricted geo-location geo-fencing 1820 communicates with drones 1810 that scan the area continuously”;  [0214];       as the area shown in fig. 47 includes ground and building, it is a three-dimensional region; as the area shown in fig. 47 includes travel map of the ground surface, and the ground surface is a two-dimensional region;          figs. 27-28, [0037]-[0038]);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WILLIAMS (US 20160193729) discuss using anchors to determine robot position and determining anchor locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664